DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 23-28, 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable Liu (US 2007/0253884 A1).
Regarding Claim 23, Liu discloses a process for producing fumed silica ([0011]). This reads on Claim 23, in which a process for producing fumed silica in a reactor is disclosed. Further, Liu discloses the process comprises (a) providing a silicon halide feedstock, (b) combining the silicon halide feedstock with hydrogen gas and an oxygen gas to form a reactant mixture, (c) discharging the reactant mixture out of a burner, and (d) combusting the hydrogen gas and the oxygen gas of the reactant mixture so as to hydrolyze the silicon halide to produce fumed silica ([0011]). This reads on Claim 23, which discloses the inventive process in which 
Further regarding Claim 23, Liu does not disclose mixing the stream (c) b (the silicon halide feedstock mixed with fuel) and the stream (d) (an oxygen source) with a static or dynamic mixer to give a stream (e); however one of ordinary skill in the art would find it obvious to employ the use of a static or dynamic mixer in a process if proper mixing of streams could not be achieved without the use of such an element.
Further regarding Claim 23, Liu does not disclose the removal of the produced fumed silica from the reactor; however, one of ordinary skill in the art would find it obvious to remove the product from the reactor, as the produced product cannot be used or sold if it is not removed from the reactor.
Claim 24, the prior art discloses the limitations of Claim 1 as shown above.  Further, Liu discloses the use of methyltrichlorosilane for the silicon halide feedstock ([0013]).
Regarding Claim 25 & 26, the prior art discloses the limitations of Claim 1 as shown above.  Further, Liu discloses the use of H2 as fuel for pyrolysis ([0020]).
Regarding Claim 27, the prior art discloses the limitations of Claim 1 as shown above.  Further, Liu discloses the use of air as an oxygen source ([0017]).
Regarding Claim 28, the prior art discloses the limitations of Claim 1 as shown above.  Further, Liu discloses the proper proportions for the fuel in the reaction gas mixture ([0020]). Additionally, one of ordinary skill in the art would find it obvious to use the amount of fuel for pyrolysis that would achieve the desired result, a high yield of fumed silica.
Regarding Claim 31, the prior art discloses the limitations of Claim 1 as shown above.  Further, while Liu does not disclose that such a stream may interrupted, one of ordinary skill in the art would find it obvious to design a process with the ability to shut down process streams in the case of an emergency or process malfunction.
Regarding Claim 32, the prior art discloses the limitations of Claim 1 as shown above.  Further, Liu discloses that the silicon halide feedstock, the hydrogen gas, and the oxygen gas can be separately introduced via separate conduits into the burner, where the reactant mixture components are combined to form the reactant mixture ([0022]).
Regarding Claim 33, the prior art discloses the limitations of Claim 32 as shown above.  Further, while Liu does not disclose the duration of the start-up mode, one of ordinary skill in the art would find it obvious to perform start-up operations for however long necessary in order to achieve the desired process start-up state.

Claims 29 & 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, as applied to Claim 13 above, and further in view of Block (US 6852301).
Regarding Claim 29, the aforementioned prior art makes obvious the method of Claim 33. Liu further discloses that high purity makes fumed silica dispersions particularly advantageous for many applications ([0006]). However, Liu does not disclose the filtering of stream of matter (c), which has been defined as the combination of both stream of matter (a), comprising at least one fuel gas, and stream of matter (b), comprising at least one of dichlorosilane (H2SiCl2), monochlorosilane (H3SiCl), monosilane (SiH4) and mixtures thereof.
Block teaches the filtration of silane (SiH4) to advantageously remove impurities (Col 2 line 42-43). This art is analogous to the invention because it describes a method for producing a silica precursor.
To someone of ordinary skill of the art at the time of filing of the invention, it would be obvious to filter such a material to obtain a stream for reaction free from impurities to preserve the desired purity of the material. One skilled in the art would find it obvious to combine Liu’s process for production of fumed silica particles with Block’s filtering step to achieve such a result.
While the method disclosed by Liu in view of Block differs from the invention because it discloses filtering the silane source (e.g., stream (b)), and does not disclose filtering stream of matter (c) (defined as the combination of stream (a), comprised of at least one fuel gas, and stream (b), comprised of at least one of dichlorosilane (H2SiCl2), monochlorosilane (H3SiCl), monosilane (SiH4) and mixtures thereof), the expected result of both the Liu and Block-taught method and the claimed method would be a filtered combined stream (c). The Block-taught filtering of a silane source yields an impurity-free silane source and when combined with a clean 
Given that both the invention and the prior art achieve the same expected result, i.e., an impurity-free combined silane/fuel gas source (stream (c)), the difference between the invention and the art would be considered by one of ordinary skill in the art to not be patentably significant. Additionally, while Block does not disclose the filtering of stream (c) explicitly, the order in which the filtration step disclosed by Claim 29 is practiced is prima facie obvious because whether the filtration step is performed before or after the mixing of streams (a) and (b) to create stream (c), the expected result is the same. Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See MPEP 2144.04, IV (C).
Regarding Claim 30, the aforementioned prior art makes obvious the method of Claim 23. Liu discloses that high purity makes fumed silica dispersions particularly advantageous for many applications ([0006]). However, Liu does not disclose the contact of streams (a) and (b) on a filter.
Block teaches the filtration of a silicon precursor to advantageously remove impurities (Col 2 line 66 – Col 3 line 2). Block specifically cites the use of cyclones and hot-gas filters for gas filtration (Col. 3, lines 29-30). This art is analogous to the invention because it describes a method for producing a silica precursor.
To one of ordinary skill of the art, it would be obvious to filter such a material to obtain a stream for reaction free from impurities to preserve the desired purity of the material. One skilled 
While the method disclosed by Liu in view of Block differs from the invention because it discloses filtering the silane source (e.g., stream (b)), and does not disclose that streams of matter (a) and (b) are contacted on a filter, the expected result of both the Liu and Block-taught method and the claimed method would be a filtered combined stream (c). The Block-taught filtering of a silane source yields an impurity-free silane source and when combined with a clean fuel gas source as taught by Liu, would yield an impurity-free combined silane and fuel gas mixture. The claimed filtering step is performed during the mixing step on a filter and would similarly yield an impurity-free stream (c) comprising silane and fuel gas.
Given that both the invention and the prior art achieve the same expected result, i.e., an impurity-free combined silane/fuel gas source (stream (c)), the difference between the invention and the art would be considered by one of ordinary skill in the art to not be patentably significant. Additionally, while Block does not disclose the contact of streams (a) and (b) on a filter, the order in which the filtration step disclosed by Claim 30 is practiced is prima facie obvious because whether the filtration step is performed before or during the mixing of streams (a) and (b), the expected result is the same. Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See MPEP 2144.04, IV (C). 

Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive as applied to the instant office action.

Regarding Applicant’s argument that one of ordinary skill in the art would have no motivation to combine Block with the prior art (in the case of the previous action, Davis; in the case of the current action, Liu), this argument is not found persuasive. Liu discloses that high purity makes fumed silica dispersions particularly advantageous for many applications ([0006]); therefore, one of ordinary skill in the art would desire to achieve such a high purity in an effort to preserve the utility of the produced product. One of ordinary skill in the art would then look to Block, which discloses a method to purify a feedstock used by the prior art. Therefore, it would be obvious to a person of ordinary skill in the art to combine the process disclosed by the prior art (Davis/Liu) with the filtering disclosed by Block in order to achieve a pure fumed silica product. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN EDWARD LACLAIR whose telephone number is (571)272-1815. The examiner can normally be reached M-Th, 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E.L./            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736